Citation Nr: 1130083	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-39 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an increased evaluation for pes planus, left foot, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of left ankle injury, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to March 1984.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The case is now under the jurisdiction of the RO in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the claims for service connection for left ear hearing loss and increased evaluations for pes planus, left foot and residuals left ankle injury, the Board notes that these claims were denied in an April 2007 rating decision which also granted service connection for right ear hearing loss, evaluating the disability as zero percent disabling and denied service connection for bilateral tinnitus.  

In June 2007, the Veteran submitted a notice of disagreement with evaluation assigned his right ear hearing loss and the denial of service connection for tinnitus.  Dated subsequent to this, the Veteran's representative submitted a notice of disagreement to all issues decided in the April 2007 rating decision.

In a December 2007 rating decision, the RO granted service connection for bilateral tinnitus, evaluating the disability as 10 percent disabling, effective in August 2006.  The Veteran has not disagreed with the evaluation or effective date assigned.  This issue is therefore not before the Board.

In December 2007, the RO issued a statement of the case (SOC) which identified only the issues of entitlement to an initial compensable evaluation for right ear hearing loss.

The Board finds that a plain reading of the representative's June 2007 statement is sufficient to constitute a notice of disagreement (NOD) with the issues of service connection for left ear hearing loss and increased evaluations for pes planus, left foot and residuals left ankle injury decided in the April 2007 rating decision.  The RO has not issued an SOC as to the issues of service connection for left ear hearing loss and increased evaluations for pes planus, left foot and residuals left ankle injury.  The appropriate disposition of this claim is to remand, rather than merely refer, these issues to the RO via the AMC for a Statement of the Case and to give the Veteran an opportunity to perfect an appeal to the Board concerning these claims by also filing a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Concerning the appeal of the initial evaluation assigned the right ear hearing loss, the Board notes that the last VA examination afforded the Veteran concerning his hearing impairment was conducted in January 2007.  The purpose of the examination was to establish service connection and the Veteran has asserted his hearing loss is worse.  The most recent treatment records present are dated in 2007.

This evidence is inadequate to assess the Veteran's current level of severity since this examination is over four years old.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's hearing loss.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an SOC concerning the claim for service connection for left ear hearing loss and increased evaluations for pes planus, left foot and residuals left ankle injury.  Advise him that he needs to file a timely substantive appeal in response to this SOC to perfect an appeal to the Board concerning these additional claims.  38 C.F.R. §§ 20.200, 20.302(b).  Also advise him of the time limit for perfecting the appeal of these additional claims.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2.  The RO/AMC should ask the Veteran to identify any private and/or VA treatment he has received for his hearing impairment since 2007.  Obtain copies of any and all identified treatment records.  In addition, obtain copies of any and all treatment records from the VA Medical Center (VAMC) in Nashville, Tennessee and any other VAMC the Veteran may identify since 2007 to the present.  If no additional treatment records are available for this time period, it should be so stated.

3.  The RO/AMC should afford the Veteran a VA audiological evaluation to determine the severity of his service-connected right ear hearing loss.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should note such review.

4.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental SOC (SSOC) and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


